DETAILED ACTION
This office action is responsive to communication filed on January 24, 2022.  Claims 1, 3, 4 and 6-21 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claims 1, 6 and 20, that the cited art of record fails to teach or suggest at least identifying an actor of focus from the plurality of actors based on the motions of the actors, wherein the actor is selected based at least in part on a prediction, based on the motions of the actors, that the actor of focus is about to perform an action of interest.
The Examiner respectfully disagrees.  Takiguchi et al. teaches instructing at least one microprocessor (controller, 10, figure 1, paragraph 0037) to identify an actor of focus from the plurality of actors based on the motions of the actors (e.g. identifying the actor of focus based on the newest moving object, step C4 of figure 10, paragraphs 
Therefore, the prior art rejection of claims 1, 6 and 20 is maintained by the Examiner.
The Examiner notes that Applicant did not explicitly point out how the amendments to claim 21 overcome the rejection thereof under 35 USC 112(a).  Additionally, the amendments do not change the portion of claim 21 previously identified by the Examiner has including new matter. As such, this rejection of claim 21 is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 has been amended to recite “presenting, by the computing device, the information on a user interface to instruct a human operator to predict an action of the actor, and control a camera based on the action predicted based on the information presented on the user interface”.  Paragraph 0065 of the original disclosure recites “the user interface is configured to present the sensor data and/or the processing results of the sensor data that allows a human operator to select an actor of focus and/or one or more operating parameters of the camera”.  However, the Examiner has been unable to find support in the original disclosure for presenting information on a user interface to instruct the human operator.  Sensor data and processing results are not instructions.  As such, claim 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0225410) in view of Takiguchi et al. (US 2016/0042622).

	Consider claim 1, Lee et al. teaches:
	A system (see figures 1 and 4A) comprising: 
	a plurality of processing units (external sensors 126.1, 126.2, 126.N, figure 1, 406, figure 4, paragraphs 0034, 0035 and 0104) associated with a plurality of actors participating in an activity (i.e. a plurality of users, paragraphs 0102 and 0118), wherein each respective actor of the actors having one or more sensors in communication with a respective processing unit among the plurality of processing units, the respective processing unit configured to process sensor data from the one or more sensors to identify a motion of the respective actor (The sensors (126, 406) measure (i.e. via one or more sensors), generate (i.e. process), store (i.e. process) and transmit (i.e. process) one or more motion sensor parameters, paragraphs 0036-0038, 0106 and 0109.  The sensor parameters identify a state of a respective actor.  Because the sensors (126, 406) perform both the measuring and the processing, the one or more sensors must be in communication with the respective processing unit.  Respective users have respective cameras and sensors, as detailed in paragraph 0118.); 
	at least one interface to communicate with the processing units (126.1, 126.2, 126.N, 406), receive from the processing units (126.1, 126.2, 126.N, 406) data identifying motions of the actors determined from sensors attached to the actors (A communication unit (120) communicates over an interface to receive motion sensor parameters (i.e. identifying states of the actors) from the processing units, paragraphs 0029, 0031, 0104, 0106, 0109 and 0110.), and communicate with a camera (A CPU (104) performs various acts in accordance with applicable embodiments described in 
	at least one microprocessor (CPU (104), paragraph 0054); and 
	a memory (memory unit, 112) storing instructions configured to instruct the at least one microprocessor (104, see paragraphs 0054 and 0055) to adjust, via the at least one interface, an operation parameter of the camera (124), based on the data identifying the motions of the actors (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).
	However, Lee et al. does not explicitly teach instructing the at least one microprocessor to identify an actor of focus from the plurality of actors based on the motions of the actors.
	Takiguchi et al. similarly teaches automatically performing tracking via a camera of a target (step C8 of figure 10, paragraph 0089), wherein the tracking includes changing the position and zoom of the camera (paragraph 0044), and of identifying moving objects in the camera images (paragraph 0040).
	However, Takiguchi et al. additionally teaches instructing at least one microprocessor (controller, 10, figure 1, paragraph 0037) to identify an actor of focus from the plurality of actors based on the motions of the actors (e.g. identifying the actor of focus based on the newest moving object, step C4 of figure 10, paragraphs 0084, 0085 and 0094-0097), wherein the actor of focus is selected based at least in part on a prediction, based on the motions of the actors, that the actor of focus is about to 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors as taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being lowered even if there are a plurality of moving objects in a monitoring area (Takiguchi et al., paragraphs 0007, 0008 and 0011).

	Consider claim 3, and as applied to claim 1 above, Lee et al. further teaches that the operation parameter is one of: a zoom level of the camera, and a direction of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 4, and as applied to claim 1 above, Lee et al. does not explicitly teach selecting the actor of focus from the plurality of actors.  

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors in the manner taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being lowered even if there are a plurality of moving objects in a monitoring area (Takiguchi et al., paragraphs 0007, 0008 and 0011).

	Consider claim 6, Lee et al. teaches:
	A method, comprising: 
	receiving, by a computing device (camera, 402, figure 4A), sensor data from one or more sensors (sensor, 406) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); 
	determining, by the computing device, a motion of the actor based on the sensor data received from the one or more sensors (e.g. determining whether the sensor parameters match a stored motion signature, paragraphs 0106, 0109 and 0110); and 

	However, Lee et al. does not explicitly teach instructing the at least one microprocessor to identify an actor of focus from the plurality of actors based on the motions of the actors.
	Takiguchi et al. similarly teaches automatically performing tracking via a camera of a target (step C8 of figure 10, paragraph 0089), wherein the tracking includes changing the position and zoom of the camera (paragraph 0044), and of identifying moving objects in the camera images (paragraph 0040).
	However, Takiguchi et al. additionally teaches instructing at least one microprocessor (controller, 10, figure 1, paragraph 0037) to identify an actor of focus from the plurality of actors based on the motions of the actors (e.g. identifying the actor of focus based on the newest moving object, step C4 of figure 10, paragraphs 0084, 0085 and 0094-0097), wherein the actor of focus is selected based at least in part on a prediction, based on the motions of the actors, that the actor of focus is about to perform an action of interest (For instance, it is predicted that an actor of focus about to leave the monitoring area (i.e. perform an action of interest), paragraph 0097.  Additionally, the actor of focus is selected for tracking in step C7 of figure 10.  This selection is based, at least in part, on a tracking prediction in step C6.  The tracking prediction includes predicting, based upon the motions of the actors, an amount of time required for a moving object to reach the entrance/exit (i.e. perform an action of interest), paragraphs 0087 and 0088.).


	Consider claim 7, and as applied to claim 6 above, Lee et al. further teaches that the controlling of the camera includes: determining an operation parameter of the camera; and adjusting the camera based on the operation parameter (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 8, and as applied to claim 7 above, Lee et al. further teaches that the operation parameter includes a zoom level of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 9, and as applied to claim 7 above, Lee et al. further teaches that the operation parameter includes a direction of the camera (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).

	Consider claim 15, and as applied to claim 6 above, Lee et al. further teaches that the one or more sensors are attached to a piece of athletic equipment of the actor (“fastened to a snowboarding or skiing equipment”, paragraph 0040).

	Consider claim 16, and as applied to claim 6 above, Lee et al. further teaches that the one or more sensors include at least one of: a GPS device, an inertial sensor, a magnetic sensor, and a pressure sensor (e.g. accelerometers or magnetometers, paragraph 0033).

	Consider claim 17, and as applied to claim 6 above, Lee et al. further teaches causing the camera to capture one or more images based on the controlling of the camera (“initiate recording video”, paragraph 0106).

	Consider claim 18, and as applied to claim 17 above, Lee et al. further teaches overlaying data derived from the sensor data on the one or more images (See figure 3A.  Generated information indicative of the state of the actor is presented in box 312 of the user interface 300, paragraphs 0083, 0086 and 0087.).

	Consider claim 19, and as applied to claim 17 above, Lee et al. further teaches tagging the one or more images with information derived from the sensor data (see paragraphs 0044, 0045, 0050, 0051, 0057, 0107 and 0108); and 


	Consider claim 20, Lee et al. teaches:
	A non-transitory computer-readable medium (memory unit, 112, figure 1, paragraph 0054 and 0055) storing instructions that, when executed by a computing device (camera, 102, figure 1, 402, figure 4), cause the computing device to perform a method, the method comprising: 
	receiving, by a computing device (camera, 402, figure 4A), sensor data from one or more sensors (sensor, 406) attached to an actor (Sensor (406) is “worn by the user” (paragraph 0106), and transmits sensor parameters (i.e. sensor data) that are received by the camera (402), paragraphs 0106, 0109 and 0110.); 
	determining, by the computing device, a motion of the actor based on the sensor data received from the one or more sensors (e.g. determining whether the sensor parameters match a stored motion signature, paragraphs 0106, 0109 and 0110); and 
	controlling a camera (402) based on the motion of the actor determined based on the sensor data (e.g. to cause the camera to change a zoom level, initiate recording of video, and/or change a camera direction, paragraphs 0056, 0106, 0109 and 0110.).
	However, Lee et al. does not explicitly teach instructing the at least one microprocessor to identify an actor of focus from the plurality of actors based on the motions of the actors.

	However, Takiguchi et al. additionally teaches instructing at least one microprocessor (controller, 10, figure 1, paragraph 0037) to identify an actor of focus from the plurality of actors based on the motions of the actors (e.g. identifying the actor of focus based on the newest moving object, step C4 of figure 10, paragraphs 0084, 0085 and 0094-0097), wherein the actor of focus is selected based at least in part on a prediction, based on the motions of the actors, that the actor of focus is about to perform an action of interest (For instance, it is predicted that an actor of focus about to leave the monitoring area (i.e. perform an action of interest), paragraph 0097.  Additionally, the actor of focus is selected for tracking in step C7 of figure 10.  This selection is based, at least in part, on a tracking prediction in step C6.  The tracking prediction includes predicting, based upon the motions of the actors, an amount of time required for a moving object to reach the entrance/exit (i.e. perform an action of interest), paragraphs 0087 and 0088.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one microprocessor taught by Lee et al. identify an actor of focus from the plurality of actors based on the motions of the actors as taught by Takiguchi et al. for the benefit enabling switching between tracking targets while preventing monitoring performance from being .
 
Double Patenting
The double patenting rejection of the Office Action filed September 24, 2021 is hereby removed in view of the Terminal Disclaimer filed January 24, 2022.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 10, the prior art of record does not teach nor reasonably suggest that the actor is a first actor; and the method further comprises: receiving, by the computing device, second sensor data from one or more sensors attached to a second actor; determining, by the computing device, a motion of the second actor based on the second sensor data; comparing the motion of the first actor and the motion of the second actor; and selecting an operation parameter for the camera based on the comparing of the motion of the first actor and the motion of the second actor, in combination with the other elements recited in parent claim 6.



	Consider claim 21, the prior art of record does not teach nor reasonably suggest presenting, by the computing device, the information on a user interface to instruct a human operator to predict an action of the actor, and control a camera based on the action predicted based on the information presented in the user interface, in combination with the other elements recited in claim 21.  However, these recitations are not supported by the original disclosure as detailed in the accompanying 35 USC 112 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696